EXHIBIT 32 MULTI-CORP INTERNATIONAL, INC. (FORMERLY AQUASIL INTERNATIONAL INC.) CERTIFICATION PURSUANT TO 18 U.S.C. Section 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the Quarterly Report ofMulti-Corp International, Inc. (Formerly Aquasil International Inc.) (the “Company”) on Form 10-Q for the period endedSeptember 30, 2012 as filed with the Securities and Exchange Commission on the date hereof (the “Report”), I,Robert Bakeras Chief Executive Officer, President (Principal Executive Officer) and Chief FinancialOfficer (Principal Financial Officer)of the Company, hereby certify, pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that: The Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and The information contained in this Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Date:December 5,2012 By: /s/ Robert Baker Name: Robert Baker Title: President, Chief Executive Officer (Principal Executive Officer), and Chief Financial Officer (Principal Accounting Officer) A signed original of this written statement required by Section 1350 of Title 18 of the United States Code has been provided to the Company and will be retained by the Company and furnished to the Securities and Exchange Commission or its staff upon request. The foregoing certification is being furnished as an exhibit to the Report pursuant to Item 601(b)(32) of Regulation S-K and Section 1350 of Title 18 of the United States Code and, accordingly, is not being filed with the Securities and Exchange Commission as part of the Report and is not to be incorporated by reference into any filing of the Company under the Securities Act of 1933 or the Securities Exchange Act of 1934 (whether made before or after the date of the Report, irrespective of any general incorporation language contained in such filing.)
